Citation Nr: 0628272	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  02-11 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for bilateral eye 
disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for numbing of the tips 
of the body.  

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for chronic myelogenous 
leukemia (CML).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to July 
1971. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions rendered by the Philadelphia, 
Pennsylvania, Regional Office and Insurance Center (RO) of 
the Department of Veterans Affairs (VA). 

In June 2003 the veteran testified at a hearing before an RO 
hearing officer.  A transcript of this hearing is associated 
with the claims folders.   The issues of entitlement to 
service connection for PTSD and CML are addressed in the 
Remand below.


FINDINGS OF FACT

1.  An acquired disorder of either eye was not present in 
service and is not etiologically related to service

2.  A back disability was not present in service and is not 
etiologically related to service.

3.  A disability manifested by numbness of the tips of the 
body is not currently shown.


CONCLUSIONS OF LAW

1.  A bilateral eye disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110(West 2002); 38 
C.F.R. § 3.303 (2005).

2.  A back disability was not incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110(West 2002); 38 C.F.R. § 
3.303 (2005).

3.  A disability manifested by tingling of the tips of the 
body was not incurred in or aggravated by active duty.  38 
U.S.C.A. § 1110(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the veteran's claims were received 
prior to the enactment of the VCAA.  He was provided with 
VCAA notice in letters mailed in August 2004, September 2004, 
October 2004, and September 2005.  Although the originating 
agency has not specifically requested the veteran to submit 
all pertinent evidence in his possession, it has informed him 
of the evidence that would be pertinent and requested him to 
submit such evidence.  Therefore, the Board believes that the 
veteran was on notice of the fact that he should submit any 
pertinent evidence in his possession.  After notice was 
provided, the veteran was provided ample time to submit or 
identify pertinent evidence.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for service connection for the disabilities 
for which service connection is sought, the Board finds that 
there is no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection is not warranted for the 
claimed disabilities.  Consequently, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant in not 
notifying him of the evidence pertinent to those elements.

The record reflects that VA assisted the veteran by obtaining 
service medical records and post-service treatment records.  
Neither the veteran nor his representative has identified any 
available, outstanding evidence that could be obtained to 
substantiate any of the claims.  The Board is also unaware of 
any such available evidence.  While the veteran has asserted 
that he was found to have a back problem during an 
examination conducted for US Steel shortly following his 
discharge from active duty, he indicated in a June 2002 
letter that he could not obtain the records.  In addition, 
the veteran has been provided several VA examinations in 
response to his claims.  No additional examination is 
required in this case because the medical evidence of record 
is sufficient to decide the claims.  In sum, the Board is 
satisfied that VA has complied with the duty to assist 
provisions of the VCAA and the implementing regulation.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims.  There 
is no indication in the record or reason to believe that any 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claims.


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such have 
resulted in a disability.  38 U.S.C.A. §§ 1110, 1131.  Hence, 
in the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Congenital or developmental defects and refractive error are 
not diseases or injuries for VA compensation purposes.  38 
C.F.R. § 3.303(c).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in the examination 
reports are to be considered as noted.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).

Moreover, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era, shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  The last date 
on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e).

The term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset. 38 C.F.R. § 3.309(e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
one year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service. 38 
C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98- 542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997). 
Thus, presumption is not the sole method for showing 
causation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Eye Disability

In December 1966 the veteran was afforded an examination in 
connection with his enlistment into the Naval Reserves.  At 
that time, physical examination of his eyes was normal.  He 
was noted to have defective visual acuity with 20/70 vision 
in the right eye correctable to 20/30 and 20/50 in the left 
eye correctable to 20/20.  Despite his decreased visual 
acuity, he was considered qualified for enlistment into the 
Naval Reserves.  

Examination in connection with his entry onto active duty in 
September 1969 revealed vision of 20/200 in both eyes.  His 
defective visual acuity was noted to be corrected by lens and 
there was no current disability.  At that time, the veteran 
denied a history of trouble with his eyes.  

The June 1971 service separation examination revealed that 
the veteran's eyes were within normal limits.  His vision was 
20/50 in both eyes correctable to 20/20.  His field of vision 
and intraocular tension were normal.  

An August 1972 examination conducted in connection with a 
period of active duty for training during the veteran's Naval 
Reserve service showed decreased visual acuity and that the 
veteran wore glasses.  

In various statements submitted during the course of this 
appeal, the veteran has asserted that he had good eye sight 
and never wore glasses prior to his naval service.  He has 
asserted that he was given a wrong prescription during 
service that resulted in current night blindness and an 
inability to see well up close.  He also believes that his 
decreased visual acuity resulted from "late night computer 
typing with no electricity."  He reported that he had to 
work by candlelight.

The veteran was afforded a VA eye examination in January 
2001.  He reported a history of difficulty driving at night 
and poor close-up vision.  Examination of his right eye 
revealed uncorrected near vision of 20/50-2 and far vision of 
20/20-1.  With correction, his near right eye vision improved 
to 20/20-2.  His left eye had uncorrected near vision of 
20/100 and far vision of 20/15-2.  With correction, his near 
left vision improved to 20/50.  On examination, his cilia, 
lids, conjunctiva, sclera, cornea, anterior chamber, iris, 
lenses, and extraocular muscles were normal bilaterally.  The 
pupils were round and equally reactive to light and 
accommodation.  The intraocular pressure was 10 in the right 
eye and 12 in the left eye.  There was no diplopia.  
Funduscopic examination revealed good discs that were well 
defined.  The vessels and macula were normal.  No hemorrhage, 
exudate, tumor, or detachment was noted.  The pertinent 
diagnosis was presbyopia.  

The veteran has asserted that he currently has bilateral eye 
disability that is etiologically related to his active 
service to include having to type by candlelight.  However, 
service medical and personnel records do not support this 
contention.  Other than noting decreased visual acuity that 
predated his active military service, his service medical 
records are silent for any eye complaints.  In addition, the 
report of examination for discharge shows that his eyes were 
found to be normal.

As noted above, refractive error is not a disease or injury 
for VA compensation purposes.  There is no medical evidence 
of any eye disorder, other than refractive error, in service 
or thereafter.  Accordingly, the Board must conclude that the 
preponderance of the evidence is against this claim.


Back Disability

While the veteran reported a history of recurrent back pain 
at the time of his September 1969 service entrance 
examination, physical examination of his musculoskeletal 
system was within normal limits.  Subsequent treatment 
records during his period of active service are negative for 
evidence of a back disorder.  Similarly, examination in June 
1971 in connection with his separation from active duty 
revealed that the veteran's spine and musculoskeletal system 
were within normal limits.  An examination during his Naval 
Reserve service in August 1972 revealed a normal spine and 
musculoskeletal system.  .  

Medical records received from the Social Security 
Administration show that the veteran sustained a low back 
injury following a "physical altercation with a host of 
other individuals" that occurred in November 1995.  A March 
1996 private progress note indicates that the veteran had 
been seen over the years for symptoms of low back pain 
secondary to spondylolisthesis.  However, this condition was 
not attributed to the veteran's active military service.  

The veteran contends that he has a current back disability 
that is etiologically related to his active military service.  
Specifically, he contends that he developed a back disability 
as a result of heavy lifting during his active military 
service.  He asserts that he sought work at U.S. Steel 
following active duty and was found to have back problems.  

During VA examination in November 2001, the veteran reported 
developing low back pain after performing a lot of heavy 
lifting in the navy.  He reported experiencing low back pain 
about three times a week.  In an addendum to the examination 
report, the examining physician noted that he found no spine 
deformity.  However, X-ray evidence confirmed degenerative 
changes with narrowing and spondylolisthesis at L5-S1.

VA outpatient treatment records dated in September 2002 note 
that the veteran had been involved in a motor vehicle 
accident while riding a motorcycle.  He sustained severe 
injuries including a traumatic brain injury, disc injuries, a 
concussion, and contusions.  

At his hearing before the RO in June 2003, the veteran 
reported that he injured his back in service while performing 
heavy lifting.  He reported that he continued to have back 
problems throughout service.  However, he acknowledged that 
he did not receive any treatment for his back during service.  
He believed that what he was doing was "very classified."  
As a result, the only time he ever went to sick call "was 
for things like clap."  

In April 2004, the veteran was noted to have severe 
degenerative disc disease at the L5-S1 level.  

While the veteran contends that his current back disability 
is related to the in-service lifting of heavy objects, the 
Board concludes that his contentions are not adequately 
supported by the evidence.  As shown above, his active duty 
service medical records are silent for any back condition and 
the report of examination for separation and the report of an 
August 1972 Naval Reserve physical examination show that his 
back was found to be normal.  The post service medical 
evidence does not document the presence of back disorder 
until 1995, over 25 years after the alleged service trauma 
and the veteran's discharge from service.  Moreover, there is 
no medical evidence of a nexus between the veteran's current 
back disability and his military service.

The Board has considered the various statements from the 
veteran associating his present low back disability to 
service trauma.  While the veteran is competent to testify as 
to symptomatology he has experienced, as a lay person, he is 
not competent to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).  Moreover, his statements are 
based upon recollection of events occurring many years ago 
and are in conflict with the history provided for clinical 
purposes in 1969 and 1972.  

Accordingly, service connection is not in order for the 
veteran's back disability.  The Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


Numbing of the Tips of the Body

The veteran contends that he has numbness in the "tips" of 
his body including his fingers, nose, penis, toes, and scalp.  
He was informed that it was either Guillain Barre Syndrome or 
Agent Orange.  The veteran reported that while working in 
"supply" he was at the top of a fork lift when boxes fell 
and either exploded or broke apart, resulting in spilling of 
chemicals.  

At a November 2001 VA examination, the veteran complained of 
decreased pinprick sensation on both big toes bilaterally 
with motor weakness of the dorsal and plantar flexor 
bilaterally.  The pertinent diagnosis was low back pain 
syndrome with neuropathy of the lower extremities.  

At his June 2003 hearing, the veteran testified that he began 
noticing numbness and tingling in his toes during the mid 
1980s.  He reported that he came into contact with classified 
material including chemicals.  When asked if any of his 
physicians had linked his numbness and tingling to in-service 
herbicide or chemical exposure, the veteran replied that his 
physician had told him it was either due to Guillain Barre or 
Agent Orange.  In subsequent statements, he asserted that he 
was exposed to Benzene during service.  He also reported that 
he destroyed paperwork and disposed of chemicals by burning 
them.  

In a statement dated in November 2004, R.E.K., an 
acquaintance of the veteran who served with him at FicPacFac 
from 1960 to 1971, reported that the veteran worked most of 
the time in supply next to the Fleet Intelligence Center.  
While there he moved barrels of chemical base material with a 
forklift.  He cleaned up spills with Benzene.  He also worked 
on the "Burn Detail" disposing of top secret and secret 
materials.  The veteran wore a "45 on his hip burning 
whatever the Navy told him to."  

After a longitudinal review of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim of entitlement to service connection for disability 
manifested by numbness of the tips of the body.  

The evidence does not suggest nor has it been contended that 
the veteran had neuropathy during service or within one year 
thereof.  The veteran contends that service connection is 
warranted for this disability because it resulted from his 
exposure to herbicides in service.  The veteran does not 
contend, nor does the evidence show, that he served in 
Vietnam during the Vietnam War.  Accordingly, he is not 
presumed to have been exposed to herbicidal agents.  

In addition, while the veteran contends that he was exposed 
to Agent Orange while working in supply in the Philippines, 
he has submitted no contemporaneous evidence of in-service 
exposure other than his statements of being exposed to 
unspecified chemicals and Benzene during service.  His 
service records do not reference any exposure to such 
material.  While R.E.K. confirmed that the veteran used 
Benzene, the veteran has submitted no competent medical 
evidence of any link between a current disability manifested 
by tingling and numbness of the tips of his body and his 
active military service to include his reported contact with 
chemical agents.  

While the veteran has asserted that he has been told that he 
has Gullian Barre syndrome as a result of service, his 
postservice medical record do not show that he currently has 
a diagnosis of this disability.  The Board has considered the 
veteran's contentions; however, he is not competent to 
provide an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Therefore, the Board has concluded that the preponderance of 
the evidence is against the claim for service connection for 
numbing of the tips of his body on either a direct or 
presumptive basis.

The Board notes that the veteran has neuropathy of the lower 
extremities.  These symptoms have been attributed to his back 
disability.  No health care provider has linked these 
symptoms to any other condition.  As discussed above, service 
connection for a back disability is not warranted.  
Accordingly, service connection for neuropathy of the lower 
extremities is also not warranted.  The Board has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral eye disability is denied.

Service connection for a back disability is denied.

Service connection for numbing of the tips of the body is 
denied.


REMAND

The veteran's post-service medical records show that he 
currently has a diagnosis of PTSD that is, in part, the 
result of an alleged in-service incident that occurred during 
active duty for training while serving in the Naval Reserves 
at the USN Training Center, Great Lakes, Illinois, in 1966.  
The veteran claims to have witnessed the death of a fellow 
recruit named "E-Puke" who died as a result of a head 
injury sustained when he was hit by the butt end of a rifle.  
This claimed stressor has not been verified.  The RO never 
requested that the U.S. Army and Joint Services Records 
Research Center (JSRRC) verify this information.  In the 
Board's opinion, the veteran has provided sufficient details 
of this alleged stressor to warrant further development to 
verify it.

In this regard, the Board notes that the veteran's personnel 
records show that he enlisted in the Naval Reserves in 
December 1966.  There is no indication in his service 
personnel records that he served at the Great Lakes Naval 
Training Center in 1966.  However, his reserve service 
personnel record does reflect that he underwent 28 days of 
active duty for training (ACDUTRA) in June 1967.   He 
reported to the Naval Training Center on June 18, 1967, and 
departed the facility on July 1, 1967. 

In addition, the veteran has asserted that service connection 
is warranted for his chronic myelogenous leukemia due to in-
service radiation exposure.  The Board notes that "all forms 
of leukemia except chronic lymphatic (lymphocytic) leukemia" 
are radiogenic diseases that may be induced by ionizing 
radiation.  Accordingly, further development under the 
provisions of 38 C.F.R. § 3.311 is warranted.

For the reason set forth above, the case is REMANDED to the 
RO or the Appeals Management Center (AMC) in Washington, DC, 
for the following actions:

1.  The AMC or RO should send the veteran 
a letter providing the notice required 
under 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b), to include notice that the 
veteran may submit "buddy" statements 
in order to help substantiate his alleged 
stressor. 

2.  The AMC or RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the AMC or 
RO is unable to obtain any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and his 
representative and request them to submit 
the outstanding evidence.   

3.  The AMC or RO should contact the 
JSRRC in order to verify the veteran's 
claimed stressor, namely that during 
ACDUTRA at the Great Lakes Naval Training 
Center in June or July 1967 he witnessed 
the death of a fellow recruit who 
sustained head injuries after being hit 
by a rifle.

4.  Then, the RO or the AMC should 
forward the claims file to the Director 
of the VA Compensation and Pension 
Service in Central Office in Washington, 
D.C., for review in accordance with 38 
C.F.R. § 3.311(b) and Stone v. Gober, 14 
Vet. App. 116, 120 (2000).

5.  The AMC or RO should also undertake 
any other development it determines to be 
warranted.

6.  Then, the AMC or RO readjudicate the 
issues remaining on appeal based on a de 
novo review of the record.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate resolution of this case.  

The veteran need take no action unless otherwise notified, 
but he has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

							(CONTINUED ON NEXT PAGE)

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals





 Department of Veterans Affairs


